In a coram nobis proceeding, defendant appeals from two
orders of the Supreme Court, Kings County, one dated November 24, 1967, which denied the application after a hearing, and one dated March 29, 1968, which granted reargument, but adhered to the original decision. Appeal from order dated November 24, 1967 dismissed as academic; that order was superseded by the order on reargument. Appeal from order dated March 29, 1968 dismissed insofar as it is with respect to the grant of reargument; defendant was not aggrieved by that provision of the order. Order dated March 29, 1968 affirmed insofar as it adhered to the original decision. No opinion. Beldoek, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.